EXHIBIT 32.2 - CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and accompanies the Annual Report on Form 10-K/A (Amendment No. 2) (the “Form 10-K”) for the year ended December 31, 2012 of Clear Channel Capital I, LLC (the “Company”). The undersigned hereby certifies that the Form 10-K fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May6, 2013 By: /s/ Thomas W. Casey Name: Thomas W. Casey Title: Executive Vice President and Chief Financial Officer
